Citation Nr: 1432953	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative intervertebral disc disease with left upper radiculopathy.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of left shoulder decompression with impingement.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from September 1988 to July 1992 and active service in the Army from May 1995 to September 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Togus, Maine.  Jurisdiction over the case was subsequently transferred to the RO in Buffalo, New York. 

The Board remanded the matter in June 2012 to obtain outstanding VA and non-VA treatment records, and to afford the Veteran another VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  Any functional limitation, if feasible, should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).

On the July 2012 VA examination report, the examiner indicated the Veteran had denied flare-ups in relation to any of his claimed disabilities.  However, other information contained in that report indicates otherwise.  Specifically, 
the Veteran reported that he experienced increased levels of pain in the posterior aspect of his neck approximately 1-2 times monthly with a duration of 2-3 days.  He also reported that his bilateral knee disability was aggravated by cold weather approximately 1-2 times monthly resulting in additional limitation of motion.  The Board interprets these statements as an indication of flare-ups with respect to those disabilities.  Moreover, on VA examination in September 2008, the Veteran reported experiencing weekly moderate flare-ups of his left shoulder.  While the examiners assessed the Veteran's range of motion upon repetitive-use testing, they did not provide an opinion as to the estimated loss of range of motion during flare-ups.  Although the more recent examination did not suggest left shoulder flare-ups, the examiner must still comment as to the functional impact of the flare-ups noted in September 2008, which is still within the rating period on appeal (the claim here was filed in July 2006.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA examination for the purposes of determining the current severity of his cervical spine, left shoulder, and bilateral knee disabilities.  The claims file should be made available to the examiner. 

A complete assessment should be provided, to include range of motion testing.  The examiner should discuss whether there is any limitation of motion on repetition due to factors such as pain, weakness, fatigability, and incoordination, noting the degrees of lost motion.  The examiner should also, for each disability, estimate any additional functional loss during periods of flare-up, again expressing his findings in degrees of lost motion.  Even if no flare-ups are currently reported, the examiner must still estimate the degree of functional loss due to flare-ups noted earlier in the claims period: specifically, the left shoulder as reported at the September 2008 VA examination and the cervical spine and knees as described in the text of the July 2012 VA examination (and detailed earlier in the instant decision).

If the examiner is not able to answer these questions, reasons for this inability should be provided.

2.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



